Title: From Thomas Jefferson to Daniel Clark, 17 July 1803
From: Jefferson, Thomas
To: Clark, Daniel


          
            
              Dear Sir
            
            Washington July 17. 03
          
          You will be informed by a letter from the Secretary of state of the terms and the extent of the cession of Louisiana by France to the US. a cession which I hope will give as much satisfaction to the inhabitants of that province as it does to us. and the more as the title being lawfully acquired & with consent of the power conveying, can never be hereafter reclaimed under any pretence of force. in order to procure a ratification in good time I have found it necessary to convene Congress as early as the 17th. of October. it is essential that before that period we should deliver all the information respecting the province which may be necessary to enable Congress to make the best engagements for it’s tranquility, security & government. it is only on the spot that this information can be obtained, & to obtain it there I am obliged to ask your agency. for this purpose I have prepared a set of queries, now inclosed, answers to which, in the most exact terms practicable, I am to ask you to procure. it is probable you may be able to answer some of them yourself; however it will doubtless be necessary for you to distribute them among the different persons best qualified to answer them respectively. as you will not have above 6. weeks from the reciept of them till they should be sent off, to be here by the meeting of Congress, it will be the more necessary to employ different persons on different parts of them. this is left to your own judgment, and your best exertions to obtain them in time are desired. you will be so good as to engage the persons who undertake them to compleat them in time, and to accept such recompense as you shall think reasonable, which shall be paid on your draft on the Secretary of state. we rely that the friendly dispositions of the Spanish government will give such access to the archives of the province as may facilitate information, equally desireable by Spain on parting with her antient subjects, as by us on recieving them. this favor therefore will, I doubt not, be granted on your respectful application. Accept my salutations and assurances of esteem & respect.
          
            
              Th: Jefferson
            
          
        